TYSON, J.
The liability sought to be enforced in this action is “for sendees rendered by plaintiff for keeping the. minutes of the county court of Cleburne county” as a clerk of said court.
For this service, it is insisted that he is entitled to two dollars per day. The office of clerk of said court was created by the act approved February 1(5, 1897, establishing a county court for the county of Cleburne, and conferring upon it the jurisdiction and powers conferred by law on the several circuit and chancery courts of the state. — Acts 1896-97, p. 802. By the act provision is made for his compensation in two places. The first is found in section 4, which provides that he “shall receive the same fees as clerks of the circuit courts to be collected as such fees are collected in the circuit courts.” The second *302in section 19 which reads: “The fees of the officers of said county court for services rendered * * * shall be the same as are now or may hereafter be allowed for services in the circuit or chancery courts of the State, and payable in the same manner.”
Manifestly this last clause was necessary in order that compensation might be had for services rendered by the clerk and other officers of the court in equity cases. Doubtless without it no remuneration for such sendees would .have been collectable. At the date of the passage of this act there was no provision for the paying of- clerks of the circuit courts for transcribing the minutes. However, two days filler, on, to-wit, February 18, 1897, an act was passed allowing two dollars per day for the time the circuit court is in session to the clerks of the courts in certain counties for keeping the minutes where their ex off icio Sees are limited to two hundred dollars or, less. Acts, 1896-97, p. 1461.
Subsequently this act was amended so as to include1 counties not covered by the former and excluding counties which were included. — Acts, 1900-01, p. 392. But neither of these include all the counties in the State, and are, therefore, not general laws. It is under these two acts that plaintiff: asserts his right to the compensation sued for.
It will be noted that these acts were intended only to increase the compensation of the clerks of the circuit courts of the counties to which they apply, who are entitled under the general law to compensation for ex offi-cio services not exceeding two hundred dollars. Such clerks as are entitled to compensation in a greater sum than two hundred dollars as well as those who are entitled to no compensation for ex oficio services are not within their provisions.
These acts being special or limited in their operation . to some of the counties and not including others, we entertain the opinion that their provisions cannot be extended so as to entitle the plaintiff to the compensation provided by them, even though it be conceded that the language in the act and the one amendatory thereof, *303(Acts, 1898-99, p. 93), under which he performed the duties of his office, entitled him to compensation for ex officio services. The emoluments to which he is entitled are those allowed to clerks of the circuit courts by the general laws of the State.
This conclusion is in consonance with the former decision of this court relating to costs and fees. But it cannot be conceded that the language employed in the acts approved February 16, 1897, or the one amending it, w'” - correctly construed, confers on plaintiff the right to compensation for ex officio services.
“The law of fees and costs must be held to be penal, and no fee must be demanded or received except expressly authorized by law.” — Section 1353 of the Code.
“xln officer demanding fees for services rendered must point to some clear and definite provision of the statute which authorizes the demand; -and the compensation cannot be allowed unless it is conferred by a strict construction of the language employed in the statute. ' Statutes giving costs or fees will not be extended beyond their letter. * * * It is of no consequence that the law imposes the duty upon the plaintiff to perform the services alleged to have been performed, if there is no provision compensating him for it.” — Torbert v. Hale County, 131 Ala. 145, and cases cited.
A statute making provision for “fees” does not include compensation for ex officio services. — Troup Morgan County, 109 Ala. 162.
Affirmed.